Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered March 8, 1996, in favor of respondent attorney and against defendant client in the amount of $14,061.67, plus interest of 18%, unanimously affirmed, with costs.
The parties entered into two separate retainer agreements, one pertaining to the Lankenau action against the client, for which the billing was to be on an hourly basis, and the other pertaining to estate planning and asset protection, which called for a flat $5,000 fee. The client paid the full $5,000 called for in the latter retainer upon receipt of documents represented as the work product called for therein, and now claims that the bulk of the services for which the attorney seeks to recover herein related to asset protection and not the Lankenau action. We disagree, and find that all of the services reflected in the three invoices on which the attorney demanded payment were performed in connection with the Lankenau action. The issue of whether the estate documents were incomplete is irrelevant to the issue that was framed for the hearing, namely the reasonable value of the services provided under the Lankenau retainer. We have considered the client’s other arguments, including that there was no proof that the Lankenau retainer *347was reasonable and fully known and understood by him, and that the fee awarded does not reflect the reasonable value of the services performed in the Lankenau action, and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Nardelli, Rubin and Colabella, JJ.